Citation Nr: 0712252	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to February 16, 
2001 for the grant of a 10 percent evaluation for the 
residuals of a tracheotomy scar.

2.  Entitlement to an effective date prior to February 16, 
2001 for the grant of a 10 percent evaluation for the 
residuals associated with a fractured maxilla and loss of 
teeth numbered 8, 9, and 10.

3.  Entitlement to an effective date prior to February 16, 
2001 for the grant of service connection for chronic 
sinusitis associated with the deviated nasal septum (status 
post fracture of nasal bone).

4.  Entitlement to an effective date prior to February 16, 
2001 for the grant of a 20 percent evaluation for the 
temporomandibular articulation with limited motion of the 
mandible. 

5.  Entitlement to service connection for a cervical spine 
disorder, claimed as a cervical spine reduction.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to January 
1977.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which, in pertinent part, assigned 
an increased evaluation from noncompensable to 10 percent for 
the residuals of a tracheotomy scar, effective February 16, 
2001, granted an increased evaluation from noncompensable to 
10 percent for the residuals associated with a fractured 
maxilla and loss of teeth numbered 8, 9, and 10, effective 
February 16, 2001, granted service connection for chronic 
sinusitis associated with deviated nasal septum (status post 
fracture of nasal bone), effective February 16, 2001, granted 
an increased evaluation from noncompensable to 20 percent 
evaluation for temporomandibular articulation with limited 
motion of the mandible, effective February 16, 2001, and 
denied service connection for a cervical spine disorder.  The 
Board Remanded the appeal in August 2005.

The claims file reflects that, after the veteran testified at 
a Travel Board hearing in early December 2005, a statement of 
the case (SOC), which addressed several additional claims 
arising from the same January 2002 rating decision which 
underlies the claims on appeal, was issued in late December 
2005.  The claims file before the Board does not reflect that 
the veteran has submitted a substantive appeal as to the 
issues addressed in the December 2005 SOC.  Although the 
veteran noted, in March 2006 correspondence to the Board, 
that he wished to continue his appeal as to those issues, the 
March 2006 correspondence was not received by the Board 
within 60 days after the December 2005 SOC was issued, and 
does not give the Board jurisdiction over those issues at 
this time.  If the veteran has submitted a timely substantive 
appeal as to those claims, that substantive appeal is not in 
the claims file before the Board, and the claims addressed in 
the December 2005 SOC are not before the Board for appellate 
review at this time.  (The veteran is encouraged to send in 
any information he has showing that he filed a substantive 
appeal to the December 2005 SOC within 60 days of the date it 
was issued.)  

If, however, no timely substantive appeal was submitted 
following the December 2005 SOC, the veteran's correspondence 
to the Board in 2006 and 2007 should be construed as a new 
claim for an increased evaluation for each disability at 
issue (claims #1 through #4) and as a new request to reopen 
the claim for service connection for asthma, and those claims 
should be adjudicated.  This information is REFERRED to the 
RO for action.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted at the Winston-Salem, North Carolina RO 
before the undersigned Veterans Law Judge in December 2005.  

At his December 2005 Travel Board hearing, the veteran raised 
a claim that there was clear and unmistakable error (CUE) in 
an August 1978 rating decision which failed to grant service 
connection for certain claimed disorders, failed to assign 
compensable ratings for certain disabilities for which 
service connection was granted, and which failed to assign an 
effective date of the day following his service discharge for 
each of the service-connected disabilities.  This claim of 
CUE is REFERRED to the RO for appropriate action.

Following his December 2005 Travel Board hearing, the veteran 
submitted additional evidence as to the onset of a cervical 
spine disorder.  Although the additional evidence was not 
accompanied by a waiver of the veteran's right to have that 
evidence reviewed by the RO, the decision below is favorable 
to the veteran, and review by the Board in the first instance 
does not result in prejudice to the veteran.


FINDINGS OF FACT

1.  There is no evidence that the veteran sought an increased 
(compensable) evaluation for a tracheotomy scar or sought an 
increased evaluation for the temporomandibular articulation 
with limited motion of the mandible, at the time of a 1992 
claim, and there are no references to treatment of those 
service-connected disabilities in the medical evidence 
submitted in support of the June 1992 claim.  

2.  The medical evidence submitted at the time of an 
unadjudicated June 1992 claim reflects numerous episodes of 
treatment of tooth #8 and tooth #10, and discloses that the 
conceded traumatic injury and required treatment of those 
teeth adversely affected tooth #9, so as to warrant a finding 
that those records constituted an informal claim for an 
increased evaluation for that disability.

3.  Resolving reasonable doubt as to the substance of the 
unadjudicated formal June 1992 claim in the veteran's favor, 
the Board finds the veteran submitted a formal claim for an 
increased evaluation for service-connected residuals 
associated with a fractured maxilla and loss of teeth 
numbered 8, 9, and 10 on June 1, 1992, following submission 
to the RO of the records evidencing an informal claim on May 
26, 1992; that claim remained unadjudicated when the veteran 
submitted the claim again in February 2001.

4.  By law, any claim for service connection for sinusitis 
submitted by the veteran in 1977 was subsumed by the 1978 
adjudication of claim for service connection for sinusitis, 
and the 1977 claim is not an open, unadjudicated claim, and 
may not serve as a factual basis for assigning as effective 
date prior to February 16, 2001 for a grant of service 
connection for chronic sinusitis.  

5.  Because the documents submitted in June 1992 include no 
reference to treatment of sinusitis, the preponderance of the 
evidence is against a finding that the veteran submitted a 
formal claim for service connection for sinusitis in June 
1992.  

6.  A January 2006 medical opinion is favorable to the 
veteran's contention that the cervical spine disorder, 
diagnosed in 1996 as a herniated nucleus pulposus, C5-C6, was 
incurred in or as a result of the 1976 motorcycle accident 
the veteran sustained in service.

 
CONCLUSIONS OF LAW

1.  No criterion for an effective date prior to February 16, 
2001, for the grant of a 10 percent evaluation for the 
residuals of a tracheotomy scar has been met.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 3.157, 
3.159, 3.400(b)(2)(i), 3.400(o)(2) (2006).

2.  The criteria for an effective date of May 26, 1992, for 
the grant of an increased evaluation, from noncompensable to 
a 10 percent evaluation, for the residuals associated with a 
fractured maxilla and loss of teeth numbered 8, 9, and 10, 
have been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400(b)(2)(i) 
(2006).

3.  No criterion for an effective date prior to February 16, 
2001, for the grant of service connection for chronic 
sinusitis associated with the deviated nasal septum (status 
post fracture of nasal bone) has been met.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 3.157, 
3.159, 3.400(b)(2)(i) (2006).

4.  No criterion for an effective date prior to February 16, 
2001, for the grant of a 20 percent evaluation for the 
temporomandibular articulation with limited motion of the 
mandible.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.155, 3.157, 3.159, 3.400(b)(2)(i), 3.400(o)(2) 
(2006).

5.  The criteria for service connection for a cervical spine 
disorder, medically diagnosed as a herniated nucleus 
pulposus, C5-C6, claimed as a cervical spine reduction, have 
been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he would have received the current, 
higher evaluations instead of the noncompensable evaluations 
assigned in 1978 if the RO had obtained his complete service 
medical records submitted a claim for service connection for 
the disabilities at issue prior to the claim adjudicated by 
VA, and that he is therefore entitled to an effective date 
prior to the assigned effective date of February 16, 2001, 
for the increased evaluations for residuals of a tracheotomy 
scar, for the residuals associated with a fracture maxilla, 
and for limited motion of the mandible.  He contends that the 
grant of service connection for chronic sinusitis should be 
effective the day following his service discharge in 1977, 
because he submitted a claim for service connection in 1977 
and that claim has not been adjudicated.  He also contends 
that he is entitled to service connection for a cervical 
spine disorder.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 489 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

Because the veteran's original claim for service connection 
for sinusitis has been granted, and an initial disability 
rating and effective date have been assigned, the statutory 
scheme for VCAA notice has served its purpose, and, as to 
this issue, it is not prejudicial to the veteran for the 
Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

However, the Court has also held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  To the extent that the veteran seeks an 
effective date in 1977 or 1978 for any increased evaluation, 
the determination as to that portion of the claim is a matter 
of law, and the provisions of the VCAA are not applicable.  
No reasonable possibility exists that any further assistance 
would aid him in substantiating the claims for effective 
dates for increased evaluation in 1977 or 1978, and, to this 
extent, VA has no further duty to notify him of the evidence 
needed to substantiate his claim.  

As noted above, the Court held in Dingess/Hartman that VA is 
required to provide notice as to the effective date element 
of the claim prior to the initial adjudication of the claim.  
In this case, specific notice as to the evidence missing to 
substantiate an earlier effective date for the increased 
evaluations and grants of service connection awarded in the 
January 2002 rating decision was provided in May 2002.  A 
specific rating decision responding to the veteran's 
contention that he was entitled to an effective date prior to 
February 16, 2001 was issued in June 2002.  

Although the veteran was not provided specific notice about 
the assignment of an effective date following a grant of an 
increased rating or a grant of service connection prior to 
the initial rating decision, the veteran has not indicated 
that delay of that notice until May 2002 has prejudiced him.  
In particular, the Board notes that he received specific 
notice in May 2002 about the effective date element of these 
claims.  That element has been readjudicated, in June 2002, 
after that notice.  As the claims were readjudicated after 
the veteran received a notice which complies with the VCAA, 
the notice provided in May 2002 meets the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In addition to receiving appropriate notice about VA's duty 
to assist him, the duty to assist the veteran to develop his 
claims for earlier effective dates was met.  In particular, 
the veteran was afforded several opportunities to submit or 
identify evidence.  The veteran testified at a personal 
hearing in April 2003 before the local RO, and at a Travel 
Board hearing conducted in December 2005.  The veteran's 
representative submitted argument on his behalf.  The veteran 
was afforded several VA examinations.  

The decision below as to the claim for service connection for 
a cervical spine disorder is favorable to the veteran.  As to 
that claim, further discussion of the VCAA is not required.

Law and regulations governing assignment of effective dates 
of awards

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an "original claim . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an award of 
compensation based on an original claim will be "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (2005).

The effective date of an award of disability compensation to 
a veteran may be the day following the date of the veteran's 
discharge or release from service, provided that the 
application therefor is received within one year from such 
date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies).

A claim or application means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Additionally, under 38 C.F.R. 
§ 3.155 (2005), an informal claim is defined as "[a]ny 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs."  In addressing the 
requirement for identifying the benefit sought, the Court has 
stated that such identification need not be specific.  See 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

1.  Claim for effective date prior to February 16, 2001 for a 
10 percent evaluation for residual of a tracheotomy scar

By a rating decision issued in January 1986, service 
connection for a tracheotomy scar was granted, and that 
disability was evaluated as noncompensable.  The January 2002 
rating decision underlying this appeal increased that 
evaluation to 10 percent.  The veteran seeks an effective 
date prior to February 16, 2001 on the basis that an 
unadjudicated claim remains open from 1977 or from 1992.  

By a rating decision issued in August 1978, the RO 
adjudicated several claims for service connection.  The Board 
is unable to find any statement by the veteran, either in 
1977 or in 1978, which indicates that he specified that the 
veteran was seeking service connection for a tracheostomy 
scar.  The United States Court of Appeals for the Federal 
Circuit has stated that where a veteran files more than one 
claim with the RO at the same time, and the RO issues a 
decision which acts (favorably or unfavorably) on one of the 
claims but fails to specifically address the other claim, the 
second claim is deemed denied, and the appeal period begins 
to run.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006).

Thus, if any statement by the veteran in 1977 or 1978 may be 
construed as a claim for service connection for a 
tracheostomy scar, the fact that the RO issued a rating 
decision in August 1978 without addressing that claim means 
that the claim must be treated as denied, and that denial is 
final.  38 U.S.C.A. § 7105; Deshotel, supra.  

The veteran contends that he submitted a claim in 1992 which 
was not adjudicated.  If a claim is submitted, but not 
adjudicated, the unadjudicated claim remains open and pending 
until adjudicated.  A June 5, 1992 notation on a letter to a 
Congressional liaison which references the veteran by name 
and VA claim number indicates that a claim for benfits was 
received and was processed as pending adjudication, although 
there is no notation as to the nature of the benefit sought.  
In addition, the veteran has submitted a copy of a form 
letter which appears to have been issued on June 9, 1992, and 
which advises the veteran that an application for benefits 
has been received and that the veteran does not need to take 
further action.  

However, neither of the items of June 1992 correspondence 
states what benefit the veteran was seeking in the 1992 
claim.  In this case, the veteran had already been granted 
service connection for the tracheostomy scar.  Where a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA, a uniformed service, 
or by a private provider, will be accepted as the date of 
receipt of an informal claim for an increased evaluation, but 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established.  38 C.F.R. § 3.157.  

The June 5, 1992 letter to the Congressional liaison notes 
that records received in support of the claim are attached.  
The attached records discuss the veteran's motorcycle 
accident, enumerate his service-connected disabilities, note 
his dental problems, and note specific contentions, include a 
contention that the veteran had hearing loss as a result of 
the motorcycle accident.  However, the records attached to 
the June letter do not include any notation regarding 
complaints about or treatment of the veteran's service-
connected tracheostomy scar.  

The substance of the claim submitted on June 5, 1992 is not 
of record.  However, the record does establish that the 
benefits the veteran sought were supported by the clinical 
records submitted at that time.  As those clinical records do 
not reference the veteran's tracheostomy scar, the 
preponderance of the evidence is against a finding that the 
veteran submitted a formal or informal claim for an increased 
evaluation for a tracheostomy scar in 1992.  38 C.F.R. 
§§ 3.155, 3.157.

The veteran may still succeed in his claim for an effective 
date prior to February 16, 2001 for the increased evaluation 
to 10 percent if there is any evidence of a formal or 
informal claim for a compensable evaluation for the 
tracheostomy scar prior to that date, or if the evidence 
reflects that the severity of the disability due to the scar 
increased in the year prior to the submission of the February 
2001 claim.  38 C.F.R. § 3.400(o)(2).  However, the claims 
file reflects that no correspondence was received in the year 
prior to the February 2001 formal claim for the increased 
evaluation.  

The medical evidence establishes that the tracheostomy scar 
was unchanged for many years, although the veteran had 
recently required esophageal dilatation.  The evidence 
regarding the change in the severity of the esophageal 
stricture, however, does not support an increased evaluation 
for the tracheostomy scar, since the veteran has been awarded 
a separate grant of service connection and a separate 
disability evaluation for esophageal stricture.  There is no 
evidence that the veteran required treatment of the 
tracheostomy scar in the year prior to February 16, 2001.  
There is no evidence that a factually ascertainable increase 
in disability due to the tracheostomy scar occurred in the 
year prior to February 16, 2001.  

As noted above, the veteran has raised a claim of entitlement 
to the increased rating prior to the assigned effective date 
on the basis of CUE, and that claim has been referred to the 
RO.  That contention is not addressed in this decision, since 
that contention has not yet been adjudicated by the RO.  

The preponderance of the evidence is against a finding that 
any criterion has been met which would warrant assignment of 
an effective date prior to February 16, 2001 for the 
increased evaluation from noncompensable to 10 percent for 
the veteran's tracheostomy scar.  As the preponderance of the 
evidence is against the claim, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant an earlier effective date.  The claim must be denied.  

2.  Claim for effective date prior to February 16, 2001 for a 
10 percent evaluation for the residuals, fractured maxilla, 
and loss of teeth #8, #9, and #10

As noted in the discussion above, a June 5, 1992 notation on 
a letter to a Congressional liaison which references the 
veteran indicates that a claim was received and was processed 
as pending adjudication.  The veteran has also submitted a 
copy of a form letter which appears to have been issued by 
the RO on June 9, 1992, which advises the veteran that an 
application for benefits has been received and that the 
veteran does not need to take further action.  

However, neither of the items of June 1992 correspondence 
states what benefit the veteran was seeking in the 1992 
claim.  However, the June 5, 1992, letter notes that records 
received in support of the claim are attached.  In this case, 
the veteran had already been granted service connection for 
residuals of a fractured maxilla, and loss of teeth #8 and 
#10.  The clinical evidence attached to the June 5, 1992 
letter discusses the veteran's motorcycle accident and 
references some of his service-connected disabilities.  The 
attached clinical records describe the veteran's dental 
problems in particular, and noted that, following treatment 
for tooth #8 and tooth #10, tooth #9 had been affected.  The 
clinical records delineate the veteran's loss of tooth #9 
since the last rating decision.

As noted above, receipt of a report of examination or 
treatment by VA will be accepted as the date of receipt of an 
informal claim for an increased evaluation, but only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157.  In this case, the veteran 
submitted records which could have constituted an informal 
claim for an increased evaluation for the residuals of a 
fracture of the maxilla with loss of tooth #8 and tooth #10.  
The RO thereafter accepted a formal claim for VA benefits.  
Although the substance or nature of that claim is not of 
record, the submission of records which might have 
constituted an informal claim for an increased evaluation for 
the residuals of a fracture of the maxilla with loss of tooth 
#8 and tooth #10 creates at least a possibility that the 
veteran submitted a formal claim for an increased evaluation 
for this disability.  

Resolving reasonable doubt in the veteran's favor, even 
though there is no evidence in the record as to the specific 
benefit sought in June 1992, the Board finds that the veteran 
did submit a formal claim for an increased evaluation for 
residuals of a fracture of the maxilla with loss of teeth.  

The Board further finds that the formal claim was submitted 
on June 5, 1992.  The correspondence and internal memoranda 
of record relents that the clinical records which might have 
served as an informal claim for this benefit were received by 
the RO on May 26, 1992, but no earlier.  Therefore, that date 
is the appropriate date for the effective date for the 
increased evaluation from noncompensable to 10 percent for 
this disability, since May 26, 1992 is the earliest date on 
which the informal claim could have been considered 
submitted, since none of the correspondence or requests for 
information prior to that date indicates an intent to submit 
a claim for benefits.  

The preponderance of the evidence is against an effective 
date prior to May 26, 1992, as the evidence establishes that 
the RO would have had no notice of either a claim for 
benefits or any information as to the identification of the 
benefit sought until the clinical records were received, 
which occurred on May 26, 1992.  

3.  Claim effective date prior to February 2001 for service 
connection for sinusitis

By a rating decision issued in August 1978, the RO denied a 
claim of entitlement to service connection for sinusitis.  
The veteran did not appeal that decision, and the denial 
became final in August 1979.  38 U.S.C.A. § 7105.  The 
veteran submitted a request to reopen the denial of service 
connection for sinusitis on February 16, 2001.  The RO 
reopened the claim for service connection for sinusitis, and 
granted that claim, effective in February 2001.

The veteran does not argue that he submitted any request to 
reopen the claim for service connection for sinusitis prior 
to February 16, 2001.  He does contend, however, that he 
submitted a claim for service connection for sinusitis in 
1977, and that claim was never adjudicated.  He contends that 
the 1977 claim remained opened and unadjudicated, despite the 
denial of the 1978 claim for service connection for 
sinusitis.  He asks the Board to assign the grant of service 
connection for chronic sinusitis effective as of January 7, 
1977, the day following the veteran's service discharge, 
based on a determination that the veteran submitted a claim 
which was never adjudicated before one year had elapsed after 
his service discharge.  

As noted above, the United States Court of Appeals for the 
Federal Circuit has stated that where a veteran files more 
than one claim with the RO at the same time, and the RO 
issues a decision which acts (favorably or unfavorably) on 
one of the claims but fails to specifically address the other 
claim, the second claim is deemed denied, and the appeal 
period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006).

Thus, if any statement submitted by the veteran in 1977 or 
1978 prior to the August 1978 rating decision may be 
construed as a claim for service connection for sinusitis, 
the fact that the RO issued a rating decision in August 1978 
which denied service connection for that disorder means that 
any claim submitted prior to August 1978 must be treated as 
denied, and that denial is final.  38 U.S.C.A. § 7105; 
Deshotel, supra.  Thus, no claim for service connection for 
sinusitis from any date prior to August 1978 remains pending 
and unadjudicated.  The veteran's contention that the claim 
should have been granted in 1978, and would have been granted 
if the RO had obtained complete service medical records, must 
be addressed as part of the veteran's claim that there was 
CUE in the August 1978 decision.  The claim of CUE is not 
before the Board at this time. 

The veteran contends, alternatively, that he submitted 
another claim in 1992 which has not been adjudicated.  The 
record does not disclose that the veteran submitted a 
specific formal claim for benefits in 1992.  Rather, it 
discloses that clinical records submitted to the RO in May 
1992, together with communications to and from the office of 
one of the veteran's Congressional representative was 
accepted as a formal claim for benefits.  The records 
submitted in May 1992 discuss the veteran's motorcycle 
accident and enumerate some of his service-connected 
disabilities.  However, the records submitted to the RO in 
May 1992 do not include any notation regarding a diagnosis of 
sinusitis or a deviated nasal septum, do not reflect that the 
veteran was receiving treatment for sinusitis or medications 
for sinusitis.  

The Board is unable to find any reference to sinusitis or a 
deviated nasal septum in the records submitted to the RO in 
May 1992 in connection with a June 1992 claim for benefits.  
Therefore, the preponderance of the evidence is against a 
finding that the veteran submitted a claim for service 
connection for sinusitis in 1992.  

The veteran may still succeed in his claim for an effective 
date prior to February 16, 2001 for the grant of service 
connection for sinusitis if there is evidence of a claim for 
service connection for that disorder prior to that date.  The 
claims file is devoid of any such evidence.  

The preponderance of the evidence is against a finding that 
any criterion has been met which would warrant a grant of 
service connection prior to February 16, 2001 for chronic 
sinusitis associated with a deviated nasal septum.  As the 
preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant an earlier effective 
date.  The claim must be denied.  

4.  Claim for effective date prior to February 2001 for a 20 
percent evaluation for the temporomandibular articulation 
with limited motion of the mandible 

By a rating decision issued in August 1978, the RO granted 
service connection for a fracture of the maxilla and 
mandible, and evaluated each of those disabilities as 
noncompensable.  The evaluation for the temporomandibular 
articulation with limited motion of the mandible was 
increased to 20 percent, effective February 16, 2001.  The 
veteran contends he is entitled to an effective date of 
January 7, 1977 (the day following his service discharge), 
or, at the very least, February 6, 1978 (the effective date 
assigned for the awards of service connection) for an 
increased evaluation for each this disability.  In 
particular, the veteran contends that, if complete service 
medical records had been received, he would have been granted 
the higher evaluation rather than a noncompensable evaluation 
in August 1978.  

However, service connection was granted for the disability at 
the time of the August 1978 rating decision.  The evaluation 
of the severity of a disability, once service connection has 
been granted, is based on contemporaneous records, that is, 
the severity of the disability at the time of the claim, 
rather the severity of the disability while the veteran was 
in service.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran was afforded VA examination following his service 
discharge, and the evaluation assigned in August 1978 was 
properly based on that post-service VA examination.  In any 
event, the August 1978 rating decision is final, and the 
veteran may only attack the rating assigned in that decision 
through a claim of CUE, as discussed above; that claim, 
raised by the veteran at his Travel Board Hearing in December 
2005, is not before the Board at this time.    

The veteran contends, alternatively, that he submitted 
another claim in 1992 which has not been adjudicated.  The 
record does not disclose that the veteran submitted a 
specific formal claim for an increased evaluation for 
disability of the temporomandibular articulation with limited 
motion of the mandible in 1992.  Rather, it discloses that 
clinical records submitted to the RO in May 1992, together 
with communications to and from the office of one of the 
veteran's Congressional representative was accepted as a 
formal claim for benefits.  The records submitted in May 1992 
discuss the fact that the veteran was injured in a motorcycle 
accident in service, and the clinical records enumerate some 
of his service-connected disabilities, including a notation 
that service connection was in effect for fractures of the 
maxilla and mandible.  However, the records submitted to the 
RO in May 1992 do not include any notation regarding 
complaints about the temporomandibular articulation or 
limitation of movement at that articulation.  No reference is 
made to treatment of dysfunction at that articulation.  There 
is no evidence that the extent of motion of that articulation 
was measured or addressed.  The records do not reflect that 
the veteran was receiving treatment related to the mandible 
or the temporomadibular articulation.   

The Board is unable to find any reference to the 
temporomandibular articulation or the mandible, other than 
the reference that service connection was in effect for a 
fracture of the mandible and that a noncompensable (0 
percent) evaluation had been assigned for that disability, in 
the records submitted to the RO in May 1992 in connection 
with a June 1992 claim for benefits.  Therefore, the 
preponderance of the evidence is against a finding that the 
veteran submitted a formal or informal claim for service 
connection for an increased evaluation for that disability in 
1992.  Although the veteran contends that he did identify 
this disability in his formal claim, there is no evidence in 
the record which supports a finding that this claim was 
identified in any manner.  

The veteran may still succeed in his claim for an effective 
date prior to February 16, 2001 for the grant of an increased 
evaluation for temporomandibular articulation disability if 
there is evidence of a claim for service connection for that 
disorder prior to that date.  The claims file is devoid of 
any such evidence.  

The preponderance of the evidence is against a finding that 
any criterion has been met which would warrant assignment of 
a 20 percent evaluation for this disability prior to February 
16, 2001.  As the preponderance of the evidence is against 
the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant an earlier 
effective date.  The claim must be denied.  

5.  Claim for service connection for a cervical spine 
disorder

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases may be presumed to have been 
incurred during service if the chronic disorder becomes 
disabling to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  A herniated nucleus 
pulposus is not listed among the diseases defined as chronic.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Facts and analysis

The veteran's service medical records establish that the he 
incurred a motorcycle accident in service which caused 
fractures of the mandible, maxilla, and infraorbital rim.  
The veteran contends that he began complaining about next 
pain following this accident, but no cervical spine or neck 
disability was diagnosed for many years.  

A January 2006 medical statement from Alfred L. Rhyne, MD, 
indicates that, in November 1996, the veteran underwent a 
microdiscectomy and anterior cervical fusion with bone graft 
in November 1996 following diagnosis of a significantly large 
right paracentral herniated nucleus pulposus (HNP) at C5-C6.  
Dr. Rhyne opined that the HNP of the cervical spine was a 
long-term sequella of the severe motorcycle accident with 
multiple facial fractures the veteran incurred in service.

The private clinical opinion provided by Dr. Rhyne is the 
only pertinent opinion of record.  That opinion is wholly 
favorable to the veteran's claim of entitlement to service 
connection for a cervical spine disorder, claimed as a 
cervical spine reduction, diagnosed as a herniated nucleus 
pulposus, now status post operative.  Dr. Rhyne has provided 
medical reasoning as to why he believes that there is a nexus 
between the in-service injury and the cervical spine disorder 
diagnosed in 1996.  The preponderance of the evidence favors 
the claim.  The claim for service connection for a cervical 
spine disorder, diagnosed as a herniated nucleus pulposus, 
C5-C6, must be granted.


ORDER

The appeal for an effective date prior to February 16, 2001 
for the grant of a 10 percent evaluation for the residuals of 
a tracheotomy scar is denied.

An effective date of May 26, 1992, for the grant of a 10 
percent evaluation for the residuals associated with a 
fractured maxilla and loss of teeth #8, #9, and #10, is 
granted, subject to law and regulations governing the 
effective date of an award of monetary compensation.

The appeal for an effective date prior to February 16, 2001 
for the grant of service connection for chronic sinusitis 
associated with the deviated nasal septum (status post 
fracture of nasal bone), is denied.

The appeal for an effective date prior to February 16, 2001 
for the grant of a 20 percent evaluation for the 
temporomandibular articulation with limited motion of the 
mandible is denied.

Service connection for a cervical spine disorder, claimed as 
a cervical spine reduction, diagnosed as a herniated nucleus 
pulposus, C5-C6, is granted.  




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


